PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/517,463
Filing Date: 6 Apr 2017
Appellant(s): entrotech, inc.



__________________
Lisa M. Griffith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 11-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. US 2008/0286576 A1) (McGuire 576) in view of McGuire et al. (WIPO International Publication No. WO 2010/036981 A1) (McGuire 981), and Rukavina et al. (US Patent Application Publication No. US 2007/0149749 A1) (Rukavina), and as evidenced by Jenninger et al. (US Patent Application Publication No. US 2011/0133598 A1) (Jenninger).

Regarding instant claims 1, 3-6, 9, 14 and 25, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produced using at least three polyols (pages 20-21, paragraph [00077]) selected from polyether polyols including ARCOL PPG-2000 (page 21, paragraphs [00079-00080]) and an aliphatic diisocyanate (page 28, paragraph [000103]).
	Jenninger provides evidence that ARCOL PPG 2000 is a polypropylene glycol with an Mn of 2000 g/mol (page 5, paragraph [0078]).
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image2.png
    400
    539
    media_image2.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is inclusive of half-height loss factors occurring across a temperature span of less than 40ºC (i.e., the distance between the two points of the peak that are half the value of the max peak appear to occur over the span of 60ºC to less than 100ºC). Furthermore, FIG. 16 illustrates that the Tan Delta peak occurs at a temperature greater than 35ºC (i.e., 71.46ºC).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have been that the in-situ polymerized polyurethane layer of McGuire 981 is environmentally friendly and cost-effective.
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight included in the range of 1,400 to 2000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Regarding instant claim 11, McGuire 576 further discloses the adhesive layer is a pressure-sensitive adhesive (page 2, paragraph [0020]).

Regarding instant claim 12, McGuire 576 further discloses the adhesive layer is protected by a conventional release liner (page 2, paragraph [0020]).

Regarding instant claim 13, McGuire 576 further discloses a carrier film is positioned on an exterior surface of the topcoat (page 2, paragraph [0020]), wherein an exemplary carrier film is a silicone coated polyester carrier film (page 8, paragraph [0109]) (i.e., a polymer liner).

Claims 2, 7, 10, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire 576 in view of McGuire 981, and Rukavina, and as evidenced by Jenninger, the Arcol® PPG-1000 Data Sheet (Arcol Data Sheet) and Das et al. (US Patent Application Publication No. US 2016/0251552 A1) (Das).

Regarding instant claims 2, 7, 10, and 26-29, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produce using at least three polyols (pages 20-21, paragraph [00077]) selected from polyether polyols including ARCOL PPG-1000 and ARCOL PPG-2000 (page 21, paragraphs [00079-00080]) and an aliphatic diisocyanate (page 28, paragraph [000103]).
	The Arcol Data Sheet provides evidence that Arcol PPG-1000 is a 1,000 molecular-weight propylene glycol.
	Further, Das provides evidence that ARCOL PPG-1000 polypropylene glycol is an exemplary polyether polyol having a number average molecular weight of from about 200 g/mol to 1000 g/mol (page 4, paragraphs [0056-0057]).
	Therefore, there exists a suggestion that the ARCOL PPG-1000 of McGuire 981 has a number average molecular weight of approximately 1000.
	Jenninger provides evidence that ARCOL PPG 2000 is a polypropylene glycol with an Mn of 2000 g/mol (page 5, paragraph [0078]).
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image2.png
    400
    539
    media_image2.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is inclusive of half-height loss factors occurring across a temperature span of less than 40ºC (i.e., the distance between the two points of the peak that are half the value of the max peak appear to occur over the span of 60ºC to less than 100ºC). Furthermore, FIG. 16 illustrates that the Tan Delta peak occurs at a temperature greater than 35ºC (i.e., 71.46ºC).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have been that the in-situ polymerized polyurethane layer of McGuire 981 is environmentally friendly and cost-effective.
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight between 900 and 1,400 or included in the range of 1,400 to 2,000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Claims 8, 22-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire 576 in view of McGuire 981 and Rukavina.

Regarding instant claims 8 and 22-24, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produce using at least three polyols (pages 20-21, paragraph [00077]) selected from polyether polyols including ARCOL PPG-1000 and ARCOL PPG-2000 (page 21, paragraphs [00079-00080]) and an aliphatic diisocyanate (page 28, paragraph [000103]). McGuire 981 further discloses the polymer films are essentially free of visual imperfections having a size of about 1 micron or greater (pages 10-11, paragraph [00034]), which is construed to meet the claimed limitations of no detectable defects when viewed by the unaided human eye or when viewed with magnification up to about 50x.
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image2.png
    400
    539
    media_image2.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is inclusive of half-height loss factors occurring across a temperature span of less than 40ºC (i.e., the distance between the two points of the peak that are half the value of the max peak appear to occur over the span of 60ºC to less than 100ºC). Furthermore, FIG. 16 illustrates that the Tan Delta peak occurs at a temperature greater than 35ºC (i.e., 71.46ºC).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have been that the in-situ polymerized polyurethane layer of McGuire 981 are environmentally friendly and cost-effective.
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight between 900 and 1,400 or included in the range of 1,400 to 2,000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

(3) Response to Argument
Examiner’s Note – Attention is drawn to the prosecution of application no. 15/516,933 (Application 933). Though not a part of the of continuity of the instant application, Application 933 shares the same assignee (entrotech, inc.) and two inventors (James E. McGuire, Jr. and Andrew C. Strange) as the instant application. Further, the subject matter of both cases is similar, specifically both are drawn to multi-layer protective sheets comprising at least one polyurethane-based layer.

In response to Applicant’s arguments regarding the prior art rejection of claims 1, 3-6, 9, 11-14, and 25, the prior art rejection is maintained because Appellant’s arguments are unpersuasive.
Appellant argues that a prima facie case of obviousness has not been established by the Examiner. Appellant first argues that the rejection relies on non-analogous art. Specifically, Appellant contends that Rukavina is non-analogous art because it is directed to polymeric materials used as replacements for glass in applications inclusive of optical lenses, fiber optics, windows and automotive, nautical, and aviation transparencies. In contrast, Appellant’s application is drawn toward improved multi-layer protective sheets including at least one defect-free polymer film.
	Appellant’s argument is unpersuasive. In response to Appellant’s argument that Rukavina is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rukavina is drawn to the improvement of properties of polyurethane materials used to form resin-based laminates. In particular, Rukavina is drawn to producing polyurethane-containing laminates having, at least, good flexibility, high tensile strength, and good energy-absorption. It is the Examiner’s position that the protective sheets of the Appellant’s claim and those of the McGuire 576 and McGuire 981 references, which are al polyurethane-containing protective sheets, would necessarily benefit from at least an optimization of flexibility, tensile strength, and energy-absorption in their role as sheets providing a protection property.

Appellant further contends that the rejection is based on impermissible hindsight. Specifically, Appellant submits that even if Rukavina were properly citable, the Examiner has not articulated any rationale with rational underpinning for the asserted modification of McGuire 576. Appellant argues that McGuire 576 is drawn to an extensible, multi-layer protective sheet. Appellant asserts that one of ordinary skill in the art would not be motivated to utilize the referenced (crosslinked, thermoset) polyurethanes of Rukavina. Specifically, Applicant contends that while McGuire is concerned with those sheets that are capable of recovering their original state when stretched (i.e., elongated) up to 125% of their original length or more, Rukavina is concerned with flexibility in association with impact resistance and elongation at break values of examples at 18%, 19%, 32%, 34%, 38%, 41%, 55%, 56%, 57%, 65%, and 200%. Appellant further argues that those polyurethanes of Rukavina would be understood by those of ordinary skill in the art to correspond to crosslinked thermoset materials, and given the emphasis by McGuire 576 on extensibility, there would be no motivation to look to the referenced crosslinked, thermoset polyurethanes for modification thereof.
	Appellant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In the instant case, the prior art rejection relies upon replacing the carrier layer of McGuire 576 with an in-situ polymerized carrier layer as taught by McGuire 981 that has the half-height loss factors, peak loss factors, and temperatures at which the peak loss factors occur as taught by Rukavina for the benefits discussed above. Further, one of ordinary skill in the art would conclude that an embodiment having the properties of Rukavina and that of the claims is necessarily encompassed by the scope of McGuire 576 and McGuire 981 because an embodiment that is substantially identical in composition to the claims is encompassed by the prior art combination. In other words, the prior art combination does not necessarily rely upon using the compositions of Rukavina, but selecting an embodiment encompassed by McGuire 576 in view of McGuire 981 that has the cited properties touted by Rukavina. Applicant has not persuasively argued that selecting those properties touted by Rukavina necessarily renders the polyurethane compounds unsuitable for combination with either the McGuire 567 or McGuire 981 insomuch as rendering the compositions/structures inoperable or deficient in their intended use.
	Appellant further traverses the Examiner’s assertion that this is a case where the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims. Appellant focuses on the disclosure of Rukavina by pointing that Rukavina is not drawn to in-situ polymerized films of polyurethane.
	Appellant’s argument is unpersuasive. The prior art rejection of record takes the position that McGuire 576 and McGuire 981 necessarily encompasses an embodiment that substantially identical to the claims because the structure and composition of the prior art and that of the claims is substantially identical. Rukavina is cited to provide one of ordinary skill in the art motivation to select the particular embodiment having the claimed properties. Rukavina, alone, is not cited to provide any compositional or structural features added to the combination of McGuire 576 and McGuire 981; therefore, Appellant’s argument that the composition or structure of Rukavina are not substantially identical to the composition or structure of the claims do not persuasively refute the Examiner’s position.
	Appellant further contends that even if Rukavina did teach or suggest in-situ polymerized films of polyurethane, such as the web-polymerized polyurethane films of McGuire 981, there is no teaching or suggestion to form a polyurethane according to the disclosure of Rukavina. In support of their position, Appellant argues that not all web-polymerized films prepared according to the methodology described in US Patent No. 8,828,303 have the same properties inclusive of the recited carrier layer properties. In general, Appellant appears to argue that the scope of the prior art encompasses multilayer films whose properties are not the same as those recited by the claim.
	Appellant’s arguments are unpersuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
	In the instant case, while the prior art may encompass those embodiments that differ from the claims (e.g., having different half-height loss factors and/or peak loss factors), the prior art combination also encompasses embodiments that do have the same properties as the claim, as mapped out in the prior art rejections, in view of the selection of identical compositions. Further, one of ordinary skill in the art would be motivated to select such embodiments having the claimed properties for the reasons set forth in the prior art rejections. The presence of other embodiments that do not have the same properties of the claims do not teach away from those embodiments that do.

Appellant further argues the prior art rejection of claims 6, 9, and 25. Again, Appellant takes the position that Rukavina differs in composition from those of the other prior art references and that of the claims.
	Appellant’s argument is unpersuasive. Again, the Examiner maintains the position that Rukavina is not relied upon to disclose a compositional or structural feature that is readily combinable with the McGuire 576 and McGuire 981, but rather why one of ordinary skill in the art would readily choose an embodiment having the same properties as the claims, that is necessarily encompassed by the scope of McGuire 576 and McGuire 981. 

In response to Appellant’s arguments regarding the prior art rejection of claims 2, 7, 10, and 26-29, the prior art rejection is maintained because Appellant’s arguments are unpersuasive.

The claimed subject matter of claims 2, 7, 10, and 26-29, as a combination, is the same as the claimed subject matter of claims 1, 3-6, 9, 11-14, and 25, but in different combinations of independent and dependent limitations. Appellant’s arguments traversing the prior art rejection of claims are the same as those traversing the rejections of claims 1, 3-6, 9, 11-14, and 25. Therefore, the response to said arguments regarding claims 1, 3-6, 9, 11-14, and 25 apply to the arguments regarding claims 2, 7, 10, and 26-29.

In response to Appellant’s arguments regarding the prior art rejection of claims 8, 22-24, and 30, the prior art rejection is maintained because Appellant’s arguments are unpersuasive.

The claimed subject matter of claims 8, 22-24, and 30, as a combination, is encompassed by the claimed subject matter of claims 1, 3-6, 9, 11-14, and 25. Appellant’s arguments traversing the prior art rejection of claims 8, 22-24, and 30 are the same as those traversing the rejections of claims 1, 3-6, 9, 11-14, and 25. Therefore, the response to said arguments regarding claims 1, 3-6, 9, 11-14, and 25 apply to the arguments regarding claims 8, 22-24, and 30.
	Appellant further contends that the prior art combination does not disclose or obviate the limitation that the polymer carrier layer is defect-free. Appellant contends that “defect-free” is defined in terms of polymer films with no more than the maximum allowable defect diameters set forth in the table reproduced at page 60 of the Appeal Brief. In summary, the table illustrates that the films have no defects having a diameter within the range of 0.1-0.6 mm, no more than 10 defects having a diameter within the range of 0.7-1.4 mm, no more than 3 defects having a diameter within the range of 1.5 to 2.9 mm, and no more than 1 defect having a diameter within the range of 3.0-5.0 mm. Appellant contends that the “defect-free” limitation of the claim is analyzed at an order of magnitude three times less than that described by McGuire 981.
	Appellant’s argument regarding the “defect-free” limitation is unpersuasive. McGuire 981 further discloses the polymer films are essentially free of visual imperfections having a size of about 1 micron or greater (pages 10-11, paragraph [00034]). Therefore, the film of McGuire 981 is necessarily “defect-free” in the same way as that of the claims as it is free of all imperfections having the diameter ranges defined by Applicant. In other words, free of defects having a size of 1 micron or greater is necessarily free of those defects having the diameters set forth in table on page 60 of the Appeal Brief (i.e., those defects having a diameter between 0.1 to 5.0 mm). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        06/08/2022

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.